Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 1 of 112




                                                            April 30, 2019

                                                            2:00 p.m.




                                                                              62
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 2 of 112




                                                                              63
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 3 of 112




                                                                              64
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 4 of 112




                                                                              65
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 5 of 112




                                                                              66
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 6 of 112




                                                                              67
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 7 of 112




                                                                              68
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 8 of 112




                                                                              69
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 9 of 112




                                                                              70
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 10 of 112




                                                                              71
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 11 of 112




                                                                              72
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 12 of 112




                                                                              73
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 13 of 112




                                                                              74
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 14 of 112




                                                                              75
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 15 of 112




                                                                              76
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 16 of 112




                                                                              77
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 17 of 112




                                                                              78
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 18 of 112




                                                                              79
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 19 of 112




                                                                              80
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 20 of 112




                                                                              81
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 21 of 112




                                                                              82
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 22 of 112




                                                                              83
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 23 of 112




                                                                              84
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 24 of 112




                                                                              85
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 25 of 112




                                                                              86
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 26 of 112




                                                                              87
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 27 of 112




                                                                              88
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 28 of 112




                                                                              89
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 29 of 112




                                                                              90
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 30 of 112




                                                                              91
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 31 of 112




                                                                              92
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 32 of 112




                                                                              93
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 33 of 112




                                                                              94
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 34 of 112




                                                                              95
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 35 of 112




                                                                              96
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 36 of 112




                                                                              97
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 37 of 112




                                                                              98
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 38 of 112




                                                                              99
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 39 of 112




                                                                             100
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 40 of 112




                                                                             101
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 41 of 112




                                                                             102
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 42 of 112




                                                                             103
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 43 of 112




                                                                             104
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 44 of 112




                                                                             105
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 45 of 112




                                                                             106
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 46 of 112




                                                                             107
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 47 of 112




                                                                             108
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 48 of 112




                                                                             109
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 49 of 112




                                                                             110
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 50 of 112




                                                                             111
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 51 of 112




                                                                             112
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 52 of 112




                                                                             113
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 53 of 112




                                                                             114
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 54 of 112




                                                                             115
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 55 of 112




                                                                             116
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 56 of 112




                                                                             117
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 57 of 112




                                                                             118
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 58 of 112




                                                                             119
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 59 of 112




                                                                             120
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 60 of 112




                                                                             121
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 61 of 112




                                                                             122
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 62 of 112




                                                                             123
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 63 of 112




                                                                             124
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 64 of 112




                                                                             125
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 65 of 112




                                                                             126
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 66 of 112




                                                                             127
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 67 of 112




                                                                             128
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 68 of 112




                                                                             129
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 69 of 112




                                                                             130
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 70 of 112




                                                                             131
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 71 of 112




                                                                             132
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 72 of 112




                                                                             133
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 73 of 112




                                                                             134
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 74 of 112




                                                                             135
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 75 of 112




                                                                             136
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 76 of 112




                                                                             137
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 77 of 112




                                                                             138
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 78 of 112




                                                                             139
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 79 of 112




                                                                             140
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 80 of 112




                                                                             141
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 81 of 112




                                                                             142
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 82 of 112




                                                                             143
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 83 of 112




                                                                             144
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 84 of 112




                                                                             145
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 85 of 112




                                                                             146
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 86 of 112




                                                                             147
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 87 of 112




                                                                             148
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 88 of 112




                                                                             149
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 89 of 112




                                                                             150
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 90 of 112




                                                                             151
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 91 of 112




                                                                             152
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 92 of 112




                                                                             153
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 93 of 112




                                                                             154
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 94 of 112




                                                                             155
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 95 of 112




                                                                             156
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 96 of 112




                                                                             157
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 97 of 112




                                                                             158
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 98 of 112




                                                                             159
Case 2:19-bk-14626-NB    Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Two of Exhibits Page 99 of 112




                                                                             160
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 100 of 112




                                                                          161
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 101 of 112




                                                                          162
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 102 of 112




                                                                          163
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 103 of 112




                                                                          164
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 104 of 112




                                                                          165
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 105 of 112




                                                                          166
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 106 of 112




                                                                          167
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 107 of 112




                                                                          168
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 108 of 112




                                                                          169
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 109 of 112




                                                                          170
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 110 of 112




                                                                          171
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 111 of 112




                                                                          172
Case 2:19-bk-14626-NB Doc 17-4 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Two of Exhibits Page 112 of 112




                                                                          173
